         Case 1:20-cr-00320-PAE Document 40 Filed 08/08/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    August 8, 2021


BY ECF AND EMAIL
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
EngelmayerNYSDChambers@nysd.uscourts.gov

       Re:     United States v. William Sadleir, 20 Cr. 320 (PAE)

Dear Judge Engelmayer:

       The next telephone status conference in this matter is scheduled for August 10, 2021 at
12:00 pm. The parties have conferred, and in light of the resolution of the defendant’s pretrial
motions do not have any matters to raise with the Court at this time. As a result, the parties
respectfully request that the Court adjourn the status conference to November 8, 2021, which is
approximately 10 weeks before the January 24, 2022 trial date in this case. The Government
understands that the defendant’s pending federal case in the Central District of California is now
scheduled for trial on November 30, 2021.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: _________/s/______________________
                                             Jared Lenow
                                             Assistant United States Attorney
                                             (212) 637-1068

cc: Matthew L. Schwartz (via email)
